DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 10/06/2021. The amendments filed on 10/06/2021 are entered.

Claim Objections
Claims 1 and 10 objected to because of the following informalities:  
Regarding claim 1, the limitation “which disposed” in line 21 should be replaced with “which is disposed”.  
Regarding claim 10, the limitation “which disposed” in line 22 should be replaced with “which is disposed”. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
“Light emission units to sequentially generate optical signals in a mutually exclusive manner according to a time division scheme” in line 3 of claim 1. “Light emission units” are also referred to in lines 2, 5-6, 11, 13-14, 16-17, 19-20, 22-24, and 28 of claim 1 and are similarly interpreted under 112(f). “Light emission units to sequentially generate optical signals in a mutually exclusive manner according to a time division scheme” in lines 3-6 of claim 10. “Light emission units” are also referred to in lines 2, 7, 10, 12, 14-15, 17-18, 20-21, 23-25, and 29 of claim 10 and are similarly interpreted under 112(f).  Dependent claims 2, 7-8, 11, and 16-17 also refer to “light emission unit” limitations and are similarly interpreted under 112(f). This limitation has been interpreted to correspond to page 8, lines 4-11 of the applicant’s submitted specification and include light sources for irradiating near-infrared light. 
“An n-th Light reception unit of the plurality of light reception units that detects the optical signal to be measured” in lines 6-7 in claim 1. “Light reception unit” limitations are also referred to in lines 8, 10-12, 14, 16-17, 29, and 32 of claim 1 and are similarly interpreted under 112(f). “An n-th light reception unit of the plurality of light reception units that detects the optical signal to be measured” in lines 8-9 of claim 10. “Light reception unit” limitations are also referred to in lines 10, 11-13, 15, 18-19, 31, and 34 of claim 10 and are similarly interpreted under 112(f). Dependent claims 7-8 and 16-17 also refer to “Light reception unit” limitations and are similarly interpreted under 112(f). This limitation has been interpreted to correspond to page 8, lines 4-11 of the 
“Light emission management unit configured to cause the plurality of light emission units to sequentially generate optical signals in a mutually exclusive manner according to a time division scheme” in lines 3-5 of claim 10. This limitation has been interpreted to correspond to page 8, lines 16-29 and page 9 lines 1-6 of the applicant’s submitted specification and includes program modules in the form of operating systems, application program modules, and other program modules physically stored in a variety of commonly known storage devices and may also include routines, subroutines, programs, objects, components, data structures for performing or executing the specific tasks.
“A light reception management unit configured to, with reference to a distance between an m-th light emission unit of the plurality of light emission units that generates an optical signal to be measured and an n-th light reception unit of the plurality of light reception units that detects the optical signal to be measured, dynamically control a measurement circuit gain that the n-th light reception unit uses to detect the optical signal generated by the m-th light emission unit” in lines 6-10 claim 10. This limitation has been interpreted to correspond to page 8, lines 16-29 and page 9 lines 1-6 of the applicant’s submitted specification and includes program modules in the form of operating systems, application program modules, and other program modules physically stored in a variety of commonly known storage devices and may also include routines, subroutines, programs, objects, components, data structures for performing or executing the specific tasks. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 7-11, 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “subsets” is stated in line 16 and it is unclear what the limitation is referring to. The claim does not specific of what claimed element 
Further regarding claim 1, the limitation “each comprising” is stated in line 17. There is insufficient antecedent basis for the limitation of “each” in the claim.
Further regarding claim 1, the limitation “the light emission units” is stated in line 22 and again in lines 23-24. There is insufficient antecedent basis for the limitation in the claim because the claim previously recited “at least one light emission unit” in each subset and would not necessarily be plural light emission units. 
For these reasons, claim 1 has been rejected for indefiniteness.  
Regarding claim 10, the limitation “subsets” is stated in line 17 and it is unclear what the limitation is referring to. The claim does not specific of what claimed element that “subset” refers to and thus it renders the claim unclear and indefinite. The limitation “subset” is also referred to in lines 20-22 as “a first subset” and “a second subset” and these limitations are similarly unclear because it does not specify what claimed element (such as light emission units) is referred to by the subset. “Subset” is also referred to in lines 23 and 25 and are similarly unclear and indefinite. 
Further regarding claim 10, the limitation “each comprising” is stated in line 18. There is insufficient antecedent basis for the limitation of “each” in the claim.
Further regarding claim 10, the limitation “the light emission units” is stated in line 23 and again in lines 24-25. There is insufficient antecedent basis for the limitation in 
Further regarding claim 10, the limitations of “wherein each of the plurality of light reception units only detects an optical signal generated by a light emission unit located within a predetermined distance from the light reception unit” in lines 11-13, “wherein an optical signal generated by the light emission unit included in a first subset is orthogonal to an optical signal generated by the light emission unit included in a second subset which disposed adjacent to the first subset” in lines 20-22, “wherein the light emission units included in the first subset sequentially generate optical signals in a mutually exclusive manner according to a time division scheme, and the light emission units included in the second subset sequentially generate optical signals in a mutually exclusive manner according to a time division scheme” in lines 23-26, “wherein a body part to be measured is composed of a plurality of voxels which may have various different light absorption characteristics, an optical signal irradiated from the plurality of the light emission units is incident on at least one voxel among the plurality of voxels, and the optical signal transmitted through or reflected from the at least one voxel is detected by the plurality of the light reception units” in lines 27-31, and “wherein a voxel-specific light absorption characteristics is estimated by reconstructing the light absorption characteristics of each of the plurality of voxels from a plurality of actual measurement signal values that are respectively measured by the plurality of light reception units” in lines 32-34 read as method steps. Therefore, these claimed method steps read as the method steps of using the apparatus and therefore render the claim 
For these reasons, claim 10 has been rejected for indefiniteness.  
Claims dependent on rejected claims are also rejected for indefiniteness. Therefore, dependent claims 2, 7-9, 11, and 16-17 are also rejected for indefiniteness. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-11, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Funane et al. (U.S. Pub. No. 20130102907) hereinafter Funane, in view of Trobaugh et al. (U.S. Pat. No. 9498134) hereinafter Trobaugh.  
Regarding claim 1, primary reference Funane teaches:
A method for controlling a monitoring device including a plurality of light emission units and a plurality of light reception units (abstract; figures 2 and 6 a plurality of optical transmitter and optical receivers; [0100]-[0107], [0127]), comprising the steps of: 
causing the plurality of light emission units to sequentially generate optical signals in a mutually exclusive manner according to a time division scheme ([0100], light sources 101 which are considered to be the light emission units as interpreted under 112(f) claim interpretation described above that includes near infrared emission sources 
with reference to a distance between an m-th light emission unit of the plurality of light emission units that generates an optical signal to be measured and an n-th light reception unit of the plurality of light reception units that detects the optical signal to be measured ([0100], the “SD distance” is the measured distance between the irradiation point 12 and the detection point 13. This is considered to be the distance between the m-th light emission unit and the n-th light reception unit as claimed and are considered to be the light reception units as interpreted under 112(f) claim interpretation described above that includes near infrared emission detectors from page 8, lines 4-11 of the applicant’s specification and is taught in the cited portions using language such as “NIRS” signal or optical receivers or light detectors; [0107]; [0108]-[0111], SD distance and optical path lengths are determined for processing; [0118]-[0131]; [0132], “Therefore, the light amount is adjusted in accordance with the SD distances to easily 
wherein each of the plurality of light reception units only detects an optical signal generated by a light emission unit located within a predetermined distance from the light reception unit ([0028]; [0030], “Each of the light irradiating units and each of the light detecting units are disposed on the subject such that SD distance defined on the subject as a distance between the irradiation point and the detection point is of at least two types, and the analysis part extracts one or a plurality of separated components using a signal separation method from the plurality of measurement data measured by a combination of the light irradiating unit and the light detecting unit and selects the separated components based on the SD distance dependency of the separated components and reconstructs measurement data using the selected separated component”; [0033], “having different SD distances among the signals from the plurality 
wherein a measurement channel is defined in correspondence to a pair of a specific light emission unit and a specific light reception unit that are located within a predetermined distance from each other ([0135]-[0136] and figures 15-18 describe the optical transmitter and receiver arrays and measurement points that form a measurement channel corresponding to a specific transmitter and receiver pair. These teachings correspond to the applicant’s description of a “measurement channel” in figures 6A through 6D of the applicant’s drawings and page 13 of the specification).
wherein the monitoring device includes two or more subsets which do not share a light emission unit and a light reception unit, each comprising at least one light emission unit and at least one light reception unit that are arranged in a pattern (figure 
wherein an optical signal generated by the light emission unit included in a first subset is orthogonal to an optical signal generated by the light emission unit included in a second subset which disposed adjacent to the first subset ([0133] and figure 13A, optical signal AS1 to AD3 of the first subset is disposed orthogonal to the optical signal AS2 to AD1 generated in the second subset of emission units disposed adjacent to the first subset), 
wherein the light emission units included in the first subset sequentially generate optical signals in a mutually exclusive manner according to a time division scheme, and the light emission units included in the second subset sequentially generate optical signals in a mutually exclusive manner according to a time division scheme ([0133]-[0134], “a time divisional detecting method that sequentially turns on the light sources at the respective lighting timings may be used. In the time divisional detecting method, only one light source is simultaneously turned on. Therefore, there is no need to consider the interference between the light sources at the time of detection and an average irradiating power for the subject 10 is lowered so that a peak power per one 
Primary reference Funane fails to teach:
wherein a body part to be measured is composed of a plurality of voxels which may have various different light absorption characteristics, an optical signal irradiated from the plurality of the light emission units is incident on at least one voxel among the plurality of voxels, and the optical signal transmitted through or reflected from the at least one voxel is detected by the plurality of the light reception units, and 
wherein a voxel-specific light absorption characteristics is estimated by reconstructing the light absorption characteristics of each of the plurality of voxels from a plurality of actual measurement signal values that are respectively measured by the plurality of light reception units
However, the analogous art of Trobaugh of an optical source and detector system with analysis of detected signals to yield information about the subject (abstract) teaches:
wherein a body part to be measured is composed of a plurality of voxels which may have various different light absorption characteristics, an optical signal irradiated from the plurality of the light emission units is incident on at least one voxel among the 
wherein a voxel-specific light absorption characteristics is estimated by reconstructing the light absorption characteristics of each of the plurality of voxels from a plurality of actual measurement signal values that are respectively measured by the plurality of light reception units (col 2, lines 22-67, the subject’s brain is considered to be the body part to be measured with multiple optical sources and multiple optical detectors that teach to primary reference Funane; col 3, lines 53-65; col 4, lines 17-67; col 5, lines 12-41, “The region may be divided into voxels such that an absolute value for an optical property is determined for each voxel. An optical signal may pass through multiple voxels such that the detected intensity reflects the optical properties of the multiple voxels. Accordingly, values within the A-matrix may indicate how properties within individual voxels of the region affect the detected intensity. The A-matrix may provide a linear relationship between a difference in optical intensity for a corresponding change in optical absorption” and “In this manner, absolute values of optical properties 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light emission and reception device of Funane to incorporate the use of at least one voxel among a plurality of voxels to determine an optical signal light absorption characteristics as taught by Trobaugh because voxels provide for determining discrete regions within a subject’s region of interest such as the brain and enables estimates for tissue properties resolvable to specific voxels (col 10, lines 51-62). Determining voxel specific characteristics enables the system to provide relevant regional diagnostic information to the user such as oxygen saturation amount of oxygenated hemoglobin, which can indicate health of the brain at different locations or activation of neural tissues (col 17, lines 4-56). 
Regarding claim 2, the combined references of Funane and Trobaugh teach all of the limitations of claim 1. Primary reference Funane further teaches:
wherein the optical signals generated by the plurality of light emission units include near-infrared signals ([0027], near infrared spectroscopy “NIRS” is a form of near-infrared signals; [0108]-[0111], NIRS signal; [0113]-[0118]; [0124], NIRS signals; [0171]).
Regarding claim 7, the combined references of Funane and Trobaugh teach all of the limitations of claim 1. Primary reference Funane further teaches:
wherein the plurality of light emission units and the plurality of light reception units are arranged in a grid pattern (figure 16A shows the optical transmitters are 
Regarding claim 8, the combined references of Funane and Trobaugh teach all of the limitations of claim 7. Primary reference Funane further teaches:
wherein each of the plurality of light emission units is arranged adjacent to at least one light reception unit, and each of the plurality of light reception units is arranged adjacent to at least one light emission unit (figure 16A, shows the optical transmitters each adjacent to one light reception unit as well as each light reception unit arranged adjacent to an emission unit in a mirrored pattern. This quadruple density pattern [0069] configures each receiver or transmitter to be adjacent to a neighboring transmitter or receiver; [0135]-[0136]; see also figure 6 and [0127], “FIG. 6 illustrates an example of a probe arrangement in the human head”).
Regarding claim 9, the combined references of Funane and Trobaugh teach all of the limitations of claim 1. Primary reference Funane further teaches:
A non-transitory computer-readable recording medium having stored thereon a computer program for executing the method of Claim 1 ([0175]-[0180], “The calculator 412 includes an input part, an analysis part, a memory part, and an extract part and the result calculated in the measurement and control calculator 411 is analyzed by the analysis part. The input part inputs setting such as analysis condition from the outside. When the calculator 412 has a displaying function, the display 413 may be omitted. The analysis result of the analysis part is stored in the memory part. The extract part 
Regarding claim 10, primary reference Funane teaches:
A system for controlling a monitoring device including a plurality of light emission units and a plurality of light reception units (abstract; figures 2 and 6 a plurality of optical transmitter and optical receivers; [0100]-[0107], [0127]), comprising: 
a light emission management unit configured to cause the plurality of light emission units to sequentially generate optical signals in a mutually exclusive manner according to a time division scheme ([0100], light sources 101 which are considered to be the light emission units as interpreted under 112(f) claim interpretation described above that includes near infrared emission sources from page 8, lines 4-11 of the applicant’s specification and is taught in the cited portions using language such as “NIRS” signal. The light emission management unit as interpreted under 112(f) as described above to refer to page 8, lines 16-29 and page 9 lines 1-6 of the applicant’s specification as including program modules is taught by the processing capabilities of the control and analysis part 106 as described in the cited portions of the reference; [0101]-[0111]; [0127]-[0133]; [0134], “in addition to the CDMA method, a time divisional detecting method that sequentially turns on the light sources at the respective lighting timings may be used. In the time divisional detecting method, only one light source is simultaneously turned on. Therefore, there is no need to consider the interference 
a light reception management unit configured to, with reference to a distance between an m-th light emission unit of the plurality of light emission units that generates an optical signal to be measured and an n-th light reception unit of the plurality of light reception units that detects the optical signal to be measured ([0100], the “SD distance” is the measured distance between the irradiation point 12 and the detection point 13. This is considered to be the distance between the m-th light emission unit and the n-th light reception unit as claimed and are considered to be the light reception units as interpreted under 112(f) claim interpretation described above that includes near infrared emission detectors from page 8, lines 4-11 of the applicant’s specification and is taught in the cited portions using language such as “NIRS” signal or optical receivers or light detectors. The light reception management unit as interpreted under 112(f) as described above to refer to page 8, lines 16-29 and page 9 lines 1-6 of the applicant’s specification as including “program modules” is taught by the processing capabilities of the control and analysis of the SD distance processing technique as described in the cited portions of the reference. These features would require programming such as “program modules” to perform the light detection processing such as the measurement processing steps described in [0144]; [0107]; [0108]-[0111], SD distance and optical path lengths are determined for processing; [0118]-[0131]; [0132], “Therefore, the light 
wherein each of the plurality of light reception units only detects an optical signal generated by a light emission unit located within a predetermined distance from the light reception unit ([0028]; [0030], “Each of the light irradiating units and each of the light detecting units are disposed on the subject such that SD distance defined on the subject as a distance between the irradiation point and the detection point is of at least two types, and the analysis part extracts one or a plurality of separated components using a signal separation method from the plurality of measurement data measured by a combination of the light irradiating unit and the light detecting unit and selects the separated components based on the SD distance dependency of the separated components and reconstructs measurement data using the selected separated component”; [0033], “having different SD distances among the signals from the plurality 
wherein a measurement channel is defined in correspondence to a pair of a specific light emission unit and a specific light reception unit that are located within the predetermined distance from each other ([0135]-[0136] and figures 15-18 describe the optical transmitter and receiver arrays and measurement points that form a measurement channel corresponding to a specific transmitter and receiver pair. These teachings correspond to the applicant’s description of a “measurement channel” in figures 6A through 6D of the applicant’s drawings and page 13 of the specification), 
wherein the monitoring device includes two or more subsets which do not share a light emission unit and a light reception unit, each comprising at least one light emission unit and at least one light reception unit that are arranged in a pattern (figure 
wherein an optical signal generated by the light emission unit included in a first subset is orthogonal to an optical signal generated by the light emission unit included in a second subset which disposed adjacent to the first subset ([0133] and figure 13A, optical signal AS1 to AD3 of the first subset is disposed orthogonal to the optical signal AS2 to AD1 generated in the second subset of emission units disposed adjacent to the first subset), 
wherein the light emission units included in the first subset sequentially generate optical signals in a mutually exclusive manner according to a time division scheme, and the light emission units included in the second subset sequentially generate optical signals in a mutually exclusive manner according to a time division scheme ([0133]-[0134], “a time divisional detecting method that sequentially turns on the light sources at the respective lighting timings may be used. In the time divisional detecting method, only one light source is simultaneously turned on. Therefore, there is no need to consider the interference between the light sources at the time of detection and an average irradiating power for the subject 10 is lowered so that a peak power per one 
Primary reference Funane fails to teach:
 wherein a body part to be measured is composed of a plurality of voxels which may have various different light absorption characteristics, an optical signal irradiated from the plurality of the light emission units is incident on at least one voxel among the plurality of voxels, and the optical signal transmitted through or reflected from the at least one voxel is detected by the plurality of the light reception units, and 
wherein a voxel-specific light absorption characteristics is estimated by reconstructing the light absorption characteristics of each of the plurality of voxels from a plurality of actual measurement signal values that are respectively measured by the plurality of light reception units.
However, the analogous art of Trobaugh of an optical source and detector system with analysis of detected signals to yield information about the subject (abstract) teaches:
wherein a body part to be measured is composed of a plurality of voxels which may have various different light absorption characteristics, an optical signal irradiated from the plurality of the light emission units is incident on at least one voxel among the 
wherein a voxel-specific light absorption characteristics is estimated by reconstructing the light absorption characteristics of each of the plurality of voxels from a plurality of actual measurement signal values that are respectively measured by the plurality of light reception units (col 2, lines 22-67, the subject’s brain is considered to be the body part to be measured with multiple optical sources and multiple optical detectors that teach to primary reference Funane; col 3, lines 53-65; col 4, lines 17-67; col 5, lines 12-41, “The region may be divided into voxels such that an absolute value for an optical property is determined for each voxel. An optical signal may pass through multiple voxels such that the detected intensity reflects the optical properties of the multiple voxels. Accordingly, values within the A-matrix may indicate how properties within individual voxels of the region affect the detected intensity. The A-matrix may provide a linear relationship between a difference in optical intensity for a corresponding change in optical absorption” and “In this manner, absolute values of optical properties 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light emission and reception device of Funane to incorporate the use of at least one voxel among a plurality of voxels to determine an optical signal light absorption characteristics as taught by Trobaugh because voxels provide for determining discrete regions within a subject’s region of interest such as the brain and enables estimates for tissue properties resolvable to specific voxels (col 10, lines 51-62). Determining voxel specific characteristics enables the system to provide relevant regional diagnostic information to the user such as oxygen saturation amount of oxygenated hemoglobin, which can indicate health of the brain at different locations or activation of neural tissues (col 17, lines 4-56). 
Regarding claim 11, the combined references of Funane and Trobaugh teach all of the limitations of claim 10. Primary reference Funane further teaches:
wherein the optical signals generated by the plurality of light emission units include near-infrared signals ([0027], near infrared spectroscopy “NIRS” is a form of near-infrared signals; [0108]-[0111], NIRS signal; [0113]-[0118]; [0124], NIRS signals; [0171]).
Regarding claim 16, the combined references of Funane and Trobaugh teach all of the limitations of claim 10. Primary reference Funane further teaches:
wherein the plurality of light emission units and the plurality of light reception units are arranged in a grid pattern (figure 16A shows the optical transmitters are 
Regarding claim 17, the combined references of Funane and Trobaugh teach all of the limitations of claim 16. Primary reference Funane further teaches:
wherein each of the plurality of light emission units is arranged adjacent to at least one light reception unit, and each of the plurality of light reception units is arranged adjacent to at least one light emission unit (figure 16A, shows the optical transmitters each adjacent to one light reception unit as well as each light reception unit arranged adjacent to an emission unit in a mirrored pattern. This quadruple density pattern [0069] configures each receiver or transmitter to be adjacent to a neighboring transmitter or receiver; [0135]-[0136]; see also figure 6 and [0127], “FIG. 6 illustrates an example of a probe arrangement in the human head”).



Response to Arguments
Applicant’s arguments with respect to claims 1-2, 7-11, and 16-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/S.A.F./Examiner, Art Unit 3793                  

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791